internal_revenue_service tege appeals_division marrows rd newark de release number release date date feb department of the treasury certified taxpayer_identification_number cc person to contact employee id number tel fax refer reply to ap la emw in re exempt status tax years subsequent years uil index and last day to file a petition with the united_states tax_court may dear this is a final adverse determination as to your application_for exempt status under sec_501 as an organization described under sec_501 c of the internal_revenue_code our adverse determination was made for the following reason s a substantial part of your proposed activities consists of providing down payment assistance to home buyers to finance the assistance you propose to rely on home sellers and other real_estate related businesses that stand to benefit from these proposed down payment assistance transactions your receipt of a payment from the home seller apparently will correspond to the amount of the down payment assistance provided in substantially_all of your down payment assistance transactions the manner in which you plan to operate demonsirates you will operate primarily to further business interests of home sellers and other real_estate related businesses and professionals therefore you plan to operate for a substantial nonexempt purpose in addition your proposed operation would further the private interests of the persons that finance your activities accordingly you have not established that you will operate exclusively for exempt purposes described in sec_501 c contributions to your organization are not deductible under code sec_170 you are required to file federal form_1120 for the year s shown above if you decide to contest this determination under the declaratory_judgment provisions of code sec_7428 a petition to the united_states tax_court the united_states court of claims or the district_court of the united_states for the district of columbia must be filed before the ninety-first day after the date this determination was mailed to you contact the clerk of the appropriate court for rules for filing petitions for declaratory_judgment to secure a petition form from the united_states tax_court write to the united_states tax_court second street n w washington d c you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can call and ask for taxpayer_advocate assistance taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals procedures etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations or extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling we will notify the appropriate state officials of this final adverse determination of your exempt status as required by code sec_6104 if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter lk ppl charles f fisher appeals team manager department of the treasury internal_revenue_service washington d c tax exempt and government entities divisiqn date legend org organization name state c6-1 company addreas address contact person xx date xyz motto motta webeite website org address dear identification_number contact number fax number employer_identification_number we have considered your application_for recognition of exemption from federal_income_tax under internal revenue cede sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_601 the basis for our conclusion is set forth below facts you org are a xyz nonprofit organization formed on january 20xx your articles of incorporation state that you are organized exclusively for charitable educational and or scientific purposes including for such purposes the making of distributions to organizations that qualify as exempt_organizations under sec_501 of the internal_revenue_code_of_1986 your application form_1023 states that your program will provide gifts of up to three percent of the contract sales prices you will seek qualified low and moderate income home buyers whc do not have the necessary funds for the down payment of their hame purchase you state that expected this program to begin operations on february 2gxx you also state that the program will charge home sellers and builders a service fee of of the contract sales_price to allow them to participate in the program these fees will insure an on gaing source_of_income for future gifts to low and moderate income home buyers you have stated that the down payment assistance program and the related soiicitation of fees will constitute of your overall aciivities you have also stated that the organization will set up seminars to educate sellers as to how the program will help sellers sell property to a qualified buyer who does not have the funds for a down payment this activity wil constitute the remaining of your overall activities you indicate on the form_1 application that the down payment assistance program is for the sole benefit of low to moderate income home buyers that demonstrate a need for financial assistance in purchasing residence however your letter dated september 20xx indicates that you do not limit participation in your program based on the income or assets of the buyer specifically you state that the program is self-regulating generally speaking if the buyer can afford the down payment there is no need for him or her to apply for a grant in addition you have stated that you do not require buyers to use any particular loan program specifically you state that by the time you receive the application the purchase_price has already been agreed upon by the buyer and seller and approved by the lender you state that you do not agree to provide any funds until the lender has approved an outside third party appraisal through their intemal appraisal review department and clears the loan to close you state that a typical down payment assistance transaction includes the following steps leading up to the sale you provide information to potential participants on the down payment assistance program when the participants have found the property and have a contract the participants contact you and submit the appropriate application amount of down payment assistance and a processing fee you review and process the application if the participant’s application is approved then funds are provided at closing if a grant is made the seller is raquired to make a payment to you which covers the your september letter also indicates that the amount of the down payment assistance given to the buyer is determined by the financial needs of the buyer and the amount required by the lender you have aisa stated that any grant made is subject_to the approval of the seller and the lender and that you will not provide down payment assistance to buyers éf the seller's contribution is less than the required down payment amount your letter dated september 20xx included a motto and an agreement the motto includes information regarding all parties invoived in the transaction buyer seller broker lender selling agent and closing agent it also includes the amount_of_the_gift and the service fes and details about the subject property the agreement is signed by both the buyer and seller and states that you provide assistance to homebuyers from an existing pool of funds by signing the agreement the seller agrees to pay the service fee and instructs the settlement agent to retain and immediately forward the service fee and any unused gift funds to you immediately upon completion of settlament the agreement also states that the seller is under no obligation for said service fee if the buyer s fait to close on the purchase of the subject property the fee is only made upon the successful closing of this transaction the seller acknowledges that the service fee is not ba to used to provide gift funds to the buyer for the subject property and the gift funds are derived from a preaxisting pool of funds the agreement' also states that repayment of the gift funds is not required or expected in yaur september letter you represent that you prevent sellers from inflating the sales_price of their house by ensuring that the lender has approved an outside third party appraisal however you do not determine list prices or sale prices and there is no indication that you review the sales prices of the homes in addition you state that you do not research how many homes in your program are sold at a higher price than the initial sales prices or how long a home is on the market before the seller decidas to participate in your program the financial data that you included in your form_1023 shows that you anticipate having approximately dollar_figure and dollar_figure in contributions for the years ending december 20xx and december 20xx respectively and dollar_figure and dollar_figure december 20xx and december 20xx respectively you anticipate making gifts of dollar_figure and dollar_figure for the years ending december 20xx and december 20xx respectively in gross_receipts fram services for the years ending you have stated that you promote your program through word of mouth to homebuyers real astate professionals realtor associations mortgage professionals and mortgage associations your letter of september 20xx inctuded sampie copy of a solicitation letter that states please direct your home buyers to us if they are shart on the cash and they need to purchase ahome moreover direct your home sellers to our program so they can have their homes included in our program and accept co-1 inc buyers you state in your respanse dated september 20xx that you continually promote the homebuyer's down payment assistance program the seller contribution replenishes and increases the fund at this time no other fund-raising is planned you state that the only services offered are down payment assistance and the provision of information on how the down payment assistance program works you educate these individuals on how your program can allow thern to purchase a home they otherwise could not afford as mentioned above your form_1023 application mentions that you will also set up seminars to educate sellers as to how the program will help sellers sell property to a qualified buyer your september letter also states that you are in the process of exploring programs which would increase ycur services such as an insurance program that assists buyers if they suffer the loss of a job that may provide payment of their mortgage for up to months however there is no indication that any of these seminars or programs have begun you have indicated that you do not provide any services to the buyer following the closing on the sale of the home sut you are available to answer any questions they may have the manner in which you operate is referred to as seller-funded downpayment assistance in the final report an examination of downpayment gift programs administered by non-profit organizations commissioned by office of housing united_states department of housing and urban development hud march 20xx the report concludes that seller-funded down payment assistance for mortgage down payments has jed to underwriting problems that require immediate attention furthermore the report concludes that the effective costs of homeownership are increased sven more by the processing fees charged by the selier-funded down payment assistance providers which get passed through to borrowers in higher property prices a copy of the report is enclosed with this determination_letter law sec_501 c of the code provides for the exemption from federal_income_tax of corporations organized and operated exclusively for charitable or educational_purposes provided no part of the net_earnings inures ta the benefit of any private_shareholder_or_individual sec_1 c -1 of the income_tax regulations provides that an organization operates exclusively for exempt purposes if it engages primarily in activities that accomplish exempt purposes specified in sec_501 of the code an organization must not engage in substantiat activities that fail to further an exempt_purpose sec_1 -1 d ii of the regulations provides that an organization is not organized and operated exclusively for exempt purposes unless it serves a public rather than a private interest to meet this requirement it is necessary for an organization to establish that it is not organized and operated for the benefit of private interests sec_1 c -1 d of the regulations defines the term charitable as used in sec_501 c x of the code as including the relief of the poor and distressed or of the underprivileged the term charitable also includes the advancement of education sec_1_501_c_3_-1 d i of the regulations provides in part that the term educational as used in sec_501 c of the cade relates to the instruction of the public on subjects useful to the individual and beneficial fo the community sec_1 c -1 e of the regulations provides that an organization that operates a trade_or_business as a substantial part of its activities may meet the requirements of sec_501 of the code if the trade_or_business furthers an exempt_purpose and provided the organization's primary purpose does not consist of carrying on an unrelated_trade_or_business in 326_us_279 the supreme court held that the presence of a single destroy the exemption regardless of the number of importance of truly nonexempt purpose if substantial in nature will exempt purposes in easter house v u s cl_ct aff'd 846_f2d_78 fed cir cert_denied 488_us_907 the court found an organization that operated an adoption agency was nat exempt under sec_501 c of the code because a substantial purpose of the agency was a nonexempt commercial purpose the court concluded that the organization did not qualify for exemption under sec_501 c because its primary activity was placing children for adoption in a manner indistinguishable from that of a commercial adoption agency the court rejected the organization’s argument that the adoption services merely complemented the health related_services to unwed mothers and their children rather the court found that the heaith-related services were merely incident to the organization's operation of an adoption service which in and of itself did not serve an exempt purposes the organization's sole source of support was the faes it charged adoptive parents rather than contributions from the public the court also found that the organization competed with for-profit adoption agencies engaged in substantial advertising and accumulated substantial profits accordingly the court found that the business_purpose and not the advancement of educational and charitable activities purpose of plaintiff's acoption service is its primary goal and heid that the organization was not operated exclusively for purposes described in sec_501 c easter house cl_ct pincite in 92_tc_1053 the court held that an organization that operated a school to train individuals for careers as political campaign professionals but that could not establish that it operated on a nonpartisan basis did not exclusively serve purposes described in sec_501 c of the code because it also served private interests more than incidentally the court found that the organization was created and funded by persons affiliated with republican party entities and that most of the organization’s graduates worked in campaigns for republican candidates consequently the court concluded that the organization conducted its educational activities with the objective of benefiting republican candidates and entities although the candidates and entities benefited were not organization insiders the court stated that the conferral of benefits on disinterested persons who are not members of a charitable_class may cause an organization to serve a private interest within the meaning of sec_1 c -1 d ii of the regulations the court concluded by stating that even if the republican candidates and entities did comprise a charitable_class the organization would bear the burden of proving that its activities benefited members of the class in a non-select manner in 71_tc_202 the court held an organization that marketed handicrafts made by disadvantaged artisans through museums and other non-profit organizations and shops be operated for exclusively charitable purposes within the meaning of sec_501 of the code the organization in cooperation with national craft agencies selected the handicrafts it would market from craft cooperatives in communities identified as disadvantaged based on objective evidence the bureau of indian affairs or other government agencies the organization marketed only handicrafts it purchased in bulk from these communities of craftsmen it did not select individual craftsmen based on the needs of the purchasers the court concluded that the overall purpose of the activity was to benefit disadvantaged communities the method it used to achieve its purpase did nat cause it to serve primarily private interests because the disadvantaged artisans directly benefited by the activity constituted a charitable_class and the organization showed no selectivity with regard to benefiting specific artisans for exempt purposes therefore the court held that the organization operated exclusively in 283_fsupp2d_58 d d c 20xx the court relied on the commerciality doctrine in applying the operational_test because of the commercial manner in which this organization conducted its activities the court found that it was operated for non-exempt commercial purpose rather than for a tax-exempt purpose among the major factors courts have considered in assessing commerciality are competition with for profit commercial entities extent and degree of below cost services provided pricing policies and reasonableness of financial reserves additional factors include inter alia whether the organization uses commercial promotional methods eg advertising and the extent to which the organization receives chantable donations revrul_67_138 c holds that helping low income persons obtain adequate and affordable housing is charitable because it relieves the poor and distressed or underprivileged the organization carried on several activities diracted io assisting low-income families obtain improved housing including coordinating and supervising joint construction projects purchasing building sites for resale at cast and lending aid in obtaining home construction loans revrul_70_585 1970_2_cb_115 discusses four examples of organizations providing housing and whether each qualified as charitable within the meaning of sec_501 c of the code situation describes an organization formed to construct new homes and renovate existing homes for sale to low-income families wha could not obtain financing through conventional channels the organization also provides financial aid to eligible families who do not have the necessary down payment when possible the organization recovered the cost of the homes through very small periodic_payments but its operating funds were obtained fram federal loans and contributions from the general_public the revenue_ruling holds that by providing homes for low-income families who otherwise could not afford them the organization relieved the poor and distressed situation describes an organization formed to ameliorate the housing needs of minority groups by building housing units for sale to persons of low and moderate income on an open- occupancy basis the housing is made available to members of minority groups who are unable to obtain adequate housing because of local discrimination the housing units are located to help reduce racial and ethnic imbalances in the community as the activities were designed to sliminate prejudice and discrimination and to lessen neighborhood tensions the revenue_ruling holds that the organization was engaged in charitable activities within the meaning of sec_501 of the code situation describes an organization formed to formulate plans for the renewal and rehabilitation of a particular area in a city as a residential community the median income level in the area was lower than in other sections of the city and the housing in the area was generally old and badly deteriorated the organization developed an overall plan for the rehabilitation of the area it sponsored a renewal project and involved residents in the area renewal plan the organization also purchased apartment buildings that it rehabilitated and rented at cost to low and moderate income families with a preference given to residents of the area the revenue_ruling holds that the organization is described in sec_501 c of the code because its purposes and activities combated community deterioration situation describes an organization formed to alleviate a shortage of housing for moderate- income families in a particular community the organization planned to build housing to be rented at cost to moderate-income families the service held that the organization failed to qualify for exemption under sec_501 c of the code because the organization's program did not provide relief to the poor or further any other charitable purpose within the meaning of sec_501 and the regulations revrul_72_147 1972_1_cb_147 holds that an organization that provided housing to low income families did nat qualify for exemption under sec_501 c of the code because it gave preference to employees of a business operated by the individual who also controlled the organization although providing housing for low income familias furthers charitable purposes doing so in a manner that gives preference to employees of the founder's business primarily serves the private interest of the founder rather than pubtic interest rationale and conclusion based on the information you provided in your application and supporting documentation we conclude that you are not operated for exempt purposes under sec_501 of the code an organization cannot bs recognized as exempt under saction c unless it shows that it is bath organized and operated exclusively for charitable education or other exempt purposes among other things the application and supporting documentation must demonstrate conclusively that the organization meets the operational_test of sec_1 -1 c of the regulations your information indicates that your primary purpose is to operate a down payment assistance program that does not exciusively serve a purpose described in sec_501 charitable purposes include relief of the poor and distressed see section c -1 d of however you do not conduct your down payment assistance program ina the regulations manner that establishes that your primary purpose is to address the needs of low-income grantees by enabling low-incame individuals and families to obtain decent safe housing see revrul_70_585 situation your down payment assistance program does not serve exclusively low-income persons instead your program is apen to low and moderate income individuals you have not demonstrated that your down payment assistance program exclusively serves any other exempt_purpose such as combating community deterioration and lessening racial tensions you indicated that you do not specifically target the benefits of your program towards any one disadvantaged group for example you have not shown that your program is designed to attract a mixed-income group of homeowners to a specifically defined geographical area that has a history of racial problems see revrul_70_585 situation sec_2 and your information indicates that you do not limit your assistance to certain geographic areas or target those areas experiencing deterioration or racial tensions see revrul_70_585 situation arranging the purchase of homes in a broadly defined metropolitan area does not combat community deterioration within the meaning of sec_501 of the code furthermore you do not engage in any activity to ensure that the house will be habitable or that the buyer wil be able to affard to maintain the house over time instead you rely solely on the mortgage_lender insurance agency home inspector or other third party to conduct such review you do not provide oversight or conduct any educational program or other activity to ensure that buyers are purchasing properties that are safe decent sanitary and affordable only an insubstantial portion of the activity of an exempt_organization may further a nonexempt purpose as the supreme court held in better business bureau of washington d c inc v united_states supra the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes you conduct your operations in a manner that is consistent with a commercial firm seeking to maximize sales of services rather than in a manner that would be consistent with a charitable or educational_organization seeking to serve a charitable_class or the public at large the manner in which you operate your down payment assistance program indicates that you facilitate the sales of homes in a manner that is indistinguishable from an ordinary trade_or_business you operate as a business that provides services to home sellers for which you charge a market rate fee home because you indicate that the seller is not obligated to pay the fee until the time of settlement and that they will not be required to pay the fee if the sale transaction does not close in this respect you are similar to an organization which was denied exemption because it operated a conference center for a commercial purpose see 283_fsupp2d_58 d d c likewise operating a trade_or_business of facilitating home sales is not an inherently charitable activity thus a substantial part of your activities further a nonexempt purpose it is clear that the fees received from the home seller are connected to the sale of their another indication of yaur substantial nonexempt purpose is your lack of public support you are not supported by contributions from the general_public government or private_foundation grants primarily all of your revenue is expected to come from the sellers you serve that your primary activity is to promote and to further your private business interests is reflected in the financing structure of your down payment assistance program in this respect you are similar to the organization described in easter house supra which derived most of its support from fees it charged for its adeption services in this case the court stated that the substantial fees were not incidentat to the organization’s exempt_purpose because they were designed to make a facilitating home sales like running an adoption service is not an inherenily charitable profit activity and receiving support primarily from fees charged to home sellers is indicative of your commercial purpose even if your program would be directed to exclusively low-income individuals your reliance entiraly on home sellers or other real-estate related businesses that stand to benefit from the transactions to finance your down payment assistance activities demonstrates that you are operated for the purpose of benefiting private parties your grant making procedures indicate that gift funds are only provided to the buyer if a seller has paid a service fee the sellers will make the payments to you and indirectly to the homebuyer to facilitate the sale of their homes upon the closing of the saie the sellers service fae fo you is retuned te the seller as part of the proceeds the seller receives from the sale of the home your information clearly indicates that you take into account whether there is a home seller willing to make a payment to cover the down payment assistance an applicant has requested that you receive a payment from the home seller corresponding to the amount of the down payment assistance plus the service fee indicates that the benefit to the home seller is not a mere accident but rather an intended outcome of your operations in this respect you are like easter house supra which provided health care to indigent pregnant women but only when a family willing to adopt a woman's child sponsored the care financially campaign academy supra you are structured and operated to directly benefit the home sellers who pay for your services therefore a substantial part of your activities serve a private rather than a public interest similar to american based on the facts and information submitted you are not operated exclusively for exempt purposes you have not established that you activities exclusively serve a charitable_class or any other purpose defined in sec_507 c your proposed operations further a substantial nonexempt business_purpose and will further the private interests of home sellers and other _ private parties benefit of private shareholders or individuals therefore you are not described in sec_501 c of the code in addition you have not established that your net_earnings will not inure to the accordingly you do not qualify for exemption as an organization described in sec_501 cx3 of the code and you must file federal_income_tax retums contributions to you are not deductible under sec_170 of the code you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if that information affects our determination if your statement does not provide a basis to reconsider our determination we wil forward your case to our appeals_office you can find more information about the role of the appeals_office in publication exempt_organization appeal procedures for unagreed issues an attorney certified_public_accountant or an individual enrolied to practice before the internal_revenue_service may represent you during the appeal process to be represented during the appeal process you must file a proper power of atiomey form_2848 power_of_attorney and declaration of representative if you have not already done so for more information about representation see publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at website forms and publications if you do not intend to protest this determination you do not need to take any further action f we do not hear from you within days we will issue a final adverse determination_letter to you that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to the applicable address you may also fax your statement using the fax number shown in the heading of this letter you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax ii if you have any questions please contact the person whose name and telephone number are shown in the heading of this tetter sincerely lois g lerner director exempt_organizations rulings agreements
